Conviction for violating the local option law, the penalty assessed being a fine of $25 and twenty days imprisonment in the county jail.
The evidence shows that Tobe Lane testified he bought the whisky of defendant. This is denied by Ray. The indictment alleges that the sale occurred on January 17, 1904, and the testimony corresponds with the indictment.
Bill number 1 complains that the court erred in excluding from the consideration of the jury four bills of lading, issued by the express company, dated November 14, 17, 19, 1903 and January 19, 1904. These bills show that M.E. Edgar had shipped whisky from Athens, Henderson County, to prosecuting witness, Tobe Lane, at Tyler, Smith County. The bills of lading were presented to the prosecuting witness while on the stand, and he testified that he bought said whisky and receipted for the same at the expres office in Tyler. But the court excluded said bills of lading from the consideration of the jury, and permitted the witness to state he had bought and received said whisky. Appellant objected to the ruling of the court, on the ground that said bills of lading were competent, relevant and material testimony to show motive, purpose and inducement for witness Tobe Lane to fabricate and falsify his testimony, and without any sort of corroboration by any other witness or fact that defendant sold and delivered the bottles of whisky as charged herein. Defendant insists that the bills were material to the defense, had they been permitted to go to the jury, so the jury could understand the quantity of intoxicating liquors said witness was bringing to Tyler, and the system upon which he was operating, and thus be the better able to correctly weigh the testimony of Tobe Lane against the testimony of defendant. The State objected to said bills, upon the ground that they were not sufficiently proven to be what they purport to be, and that their execution and delivery were not sufficiently proven, to authorize their admission as testimony; and further Tobe Lane had admitted getting the whisky. The court sustained said objection. We have copied the objections urged by *Page 410 
appellant in his bill of exceptions to the ruling of the court. We think the bills of lading were amply identified and the proper predicate was laid for their introduction. But we cannot see what harm was done appellant in excluding them, as Lane admitted, and it was an uncontroverted fact that he did receive the whisky as disclosed by said bills, at the time therein stated. So appellant had the benefit of the testimony, regardless of whether or not the bills were admitted. This being true, no reversible error appears in the ruling of the court.
Appellant insists that the verdict of the jury is not supported by the evidence, because prosecuting witness had been arrested for the illegal sale of intoxicating liquors in Smith County, and was also subject to indictment in the United States Court for violating the United States Internal Revenue Law. These were matters addressed to the jury affecting the credibility of the witness; they have passed on these questions and found appellant guilty and we will not disturb their finding.
Appellant insists that the local option law is unconstitutional, because article 16, section 20, says, the Legislature shall at its first session enact a law whereby the qualified voters may by a majority vote determine from time to time whether the sale of intoxicating liquors shall be prohibited by law; and the laws enacted by the Legislature have not nor do the same attempt to prohibit the sale of intoxicating liquors, but merely regulate the sale; that the law authorizes the sale of the same for sacramental purposes and medicinal purposes, and authorizes a license to sell on prescription. This question has been long settled by this court. Bowman v. State, 38 Tex. Crim. 14; Sparks v. State, 45 S.W. Rep., 493. The law is constitutional. The objections urged by appellant are not well taken. The judgment is affirmed.
Affirmed.